Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 1 of 13 PageID# 297




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 NATHAN MOWERY,                         )
          Plaintiff,                    )
                                        )
               v.                       )                                   Civil Action No. 1:21-cv-226
                                        )
 NATIONAL GEOSPATIAL INTELLIGENCE )
 AGENCY                                 )
                                        )
         &                              )
                                        )
 WILLIAM BURNS, Director of the Central )
 Intelligence Agency                    )
               Defendants.              )

                                          MEMORANDUM OPINION

          At issue in this employment discrimination action is Defendants’ Motion to Dismiss for

 Lack of Subject Matter Jurisdiction pursuant to Rule 12(b)(1), Fed. R. Civ. P. 1 This motion has

 been fully briefed and argued, including a telephonic hearing on the matter that occurred on June

 10, 2021. Following the telephonic hearing on June 10, 2021, the parties complied with an Order

 dated June 11, 2021 directing the submission of additional briefing and/or evidence regarding the

 question whether subject matter jurisdiction exists here. These submitted materials 2 have been

 reviewed and considered. Accordingly, the matter is now ripe for disposition.

                                                            I.

          The following facts, appropriately derived from the Complaint and the submitted


 1
   Defendants have also filed a Rule 12(b)(6) Motion to Dismiss (Dkt. 17) for failure to state plausible claims for relief.
 It is neither necessary nor appropriate to address Defendants’ Rule 12(b)(6) motion, as Defendants’ Rule 12(b)(1)
 motion correctly argues that there is no federal subject matter jurisdiction for this matter. See infra Part II.
 2
   The materials submitted included: (1) Plaintiff’s Supplemental Briefing (Dkt. 36); (2) Defendants’ Supplemental
 Briefing (Dkt. 37); (3) an email from the CIA to Plaintiff dated May 17, 2017 (Dkt. 37-1); and (4) an Affidavit from
 Douglas Cooper, Plaintiffs’ former NGA Branch Chief (Dkt. 37-2). Defendants have also filed a Declaration from
 Vanna Blaine, a CIA Information Review Officer (Dkt. 18-1). No party has objected to the consideration of these
 materials in connection with Defendants’ Rule 12(b)(1) motion.

                                                             1
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 2 of 13 PageID# 298




 evidence, 3 are pertinent to the question whether subject matter jurisdiction exists here.

          •   Plaintiff Nathan Mowery is a U.S. Army combat veteran who works as a civilian
              government contractor in the U.S. intelligence field.

          •   Defendant National Geospatial Intelligence Agency (“NGA”) is a combat support
              agency associated with the U.S. Department of Defense (“DOD”) and the Central
              Intelligence Agency (“CIA”).

          •   Defendant William Burns is the Director of the CIA.

          •   In May 2014, Plaintiff obtained a security clearance and was employed as a civilian
              government contractor by the NGA. Plaintiff’s worksite for this government contractor
              position was a CIA worksite. As a government contractor for NGA, Plaintiff had Staff
              Like Access to certain secure government information.

          •   On November 13, 2016, Plaintiff accepted a conditional offer of employment with
              NGA to serve as an NGA government employee assigned to the CIA (“CIA Assignee
              position”). As a CIA Assignee, Plaintiff would continue to work at a CIA worksite but
              would transition from his current government contractor role to a staff employee role,
              and thus receive greater job benefits.

          •   To secure the CIA Assignee position, Plaintiff was required to undergo and pass an
              additional security clearance assessment, which involved a psychological examination
              by a CIA-approved psychologist or psychiatrist. This additional CIA security clearance
              assessment is mandatory for all CIA assignees and is separate from, and in addition to,
              Plaintiff’s May 2014 security clearance assessment. 4

          •   On December 27, 2016, Plaintiff underwent the required CIA psychological
              examination for the CIA Assignee position.

          •   The Complaint alleges that, during the required CIA psychological examination, a CIA
              psychologist or psychiatrist (the “Examining Officer”) “raised” the subject of
              Plaintiff’s recent conversion to Islam and asked Plaintiff what the Complaint alleges
              was a “disproportionate” number of questions about Plaintiff’s religion. Compl. ¶ 23
              Specifically:


 3
   Saval v. BL Ltd., 710 F.2d 1027, 1029 n.2 (4th Cir. 1983) (federal courts “may consider affidavits and other extrinsic
 information to determine whether subject matter jurisdiction exists”); Hamilton v. Pallozzi, 848 F.3d 614, 621 n.3 (4th
 Cir. 2017) (same); Murphy v. Sec., U.S. Dep’t of Army, 769 F. App’x 779, 781–82 (11th Cir. 2019) (district courts
 may “weigh evidence related to jurisdiction” in considering Rule 12(b)(1) motion to dismiss challenge to a security
 clearance decision); Bennett v. Ridge, 321 F. Supp. 2d 49, 52–53 (D.D.C. 2004) (considering “material outside of the
 pleadings,” including six defense exhibits, as part of Rule 12(b)(1) motion to dismiss challenge to a security clearance
 decision), aff’d sub nom, Bennett v. Chertoff, 425 F.3d 999 (D.C. Cir. 2005).
 4
  Plaintiff was also required to complete this additional security clearance assessment in order to retain his existing
 Staff Like Access to certain secure government information. See Compl. ¶¶ 14–15 (Dkt. 31).

                                                            2
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 3 of 13 PageID# 299




                   o The Complaint alleges that the Examining Officer first asked Plaintiff whether
                     Plaintiff consumed alcohol. 5 Plaintiff allegedly answered that he “ha[d] not had
                     a[n] [alcoholic] drink in the past two years.” Id. ¶ 18.

                   o The Complaint next alleges that the Examining Officer asked Plaintiff why
                     Plaintiff did not drink alcohol. Plaintiff allegedly answered that Plaintiff’s
                     decision not to drink alcohol “was based on his religious views.” Id.

                   o The Complaint alleges that the Examining Officer then asked Plaintiff to
                     specify the religion he was referring to. Plaintiff allegedly answered that “he
                     had converted to Islam.” Id. ¶ 19.

                   o The Complaint alleges that the Examining Officer then asked Plaintiff (1)
                     “whether Plaintiff prayed five times a day,” (2) “what mosque [Plaintiff]
                     attended,” and (3) unspecified “additional questions” about Plaintiff’s religion.
                     Id. ¶ 20. The Complaint does not disclose whether Plaintiff responded to these
                     questions from the Examining Officer.

          •   The Complaint also alleges that other CIA Assignee applicants were not asked about
              their religious beliefs during their respective psychological examinations.

          •   Plaintiff’s NGA Branch Chief, Douglas Cooper, has filed an Affidavit stating that he
              does “not think [Plaintiff] was discriminated [against] due to his religious beliefs.
              There have been and currently are officers [at NGA] who practice the Muslim religion
              and [that] have [] had the appropriate access.” Cooper Affidavit at 8.

          •   On May 17, 2017, six months after the required psychological examination, Plaintiff
              received an email from the CIA.

          •   The May 17, 2017 email stated that the CIA would “no longer continue [Plaintiff’s]
              assignee processing” and that “[t]here is no appeal regarding this decision nor will
              additional information be provided.” May 17, 2017 Email at 1 (Dkt. 37-1). In full, the
              May 17, 2017 email states:

                            Good Morning Mr. Mowery,

                            Unfortunately, we have determined that we can no longer
                            continue your assignee processing. The determination was
                            based on information you provided us or was otherwise
                            obtained during your Staff-Like Access processing. There
                            is no appeal regarding this decision nor will additional
                            information be provided.

 5
  Judicial notice pursuant to Rule 201, Fed. R. Evid., is appropriately taken of the fact that questions about alcohol use
 are a standard part of the general security clearance assessment process for U.S. federal government national security
 positions. See Section 24, Use of Alcohol, Standard Form 86, Questionnaire for National Security Positions,
 https://www.opm.gov/forms/pdf_fill/sf86.pdf (last accessed July 26, 2021).

                                                            3
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 4 of 13 PageID# 300




                     Please note that this email does not represent a security
                     clearance denial for a National Security position. When
                     filing out future National Security Questionnaires—
                     Standard Form 86 (SF-86) application forms and related
                     documents, you should note that you were not denied a
                     security clearance for this application.

                     Please inform your DoD Program Manager. We also ask
                     that DoD inform the appropriate CIA Component, Mission
                     Center, or Directorate of this decision.

                     Thank you.

          March 17, 2017 Email at 1 (emphasis in original); see also Compl. ¶¶ 24–27.

      •   On June 9, 2017, the CIA informed NGA that Plaintiff’s CIA Assignee security
          clearance assessment had been “halted” due to a “failed mental health evaluation.”
          Compl. ¶ 28. At this time, the CIA also informed NGA that Plaintiff’s completed
          security packet “was not the issue.” Id. ¶ 29.

      •   On July 24, 2017, NGA reassigned Plaintiff from his then NGA position to a position
          that entailed less responsibility and that was not located at a CIA worksite (“Staff
          Officer position”). No party disputes that NGA reassigned Plaintiff to this Staff Officer
          position because Plaintiff was no longer permitted to access the pertinent CIA worksite,
          and thus could not perform his then-existing NGA job duties.

      •   Between July 24, 2017 and August 9, 2017, Plaintiff worked as an NGA Staff Officer.

      •   On August 9, 2017, Plaintiff resigned his NGA Staff Officer position, accepting a
          different government contractor position in which Plaintiff could use his pre-existing
          contractor-based security clearance from May 2014.

      •   On or about August 16, 2017, Plaintiff filed an EEO complaint against the CIA,
          alleging that the CIA discriminated against Plaintiff on the basis of his religion (1) by
          failing to process Plaintiff’s CIA Assignee security clearance assessment and (2) by
          constructively discharging Plaintiff from his NGA position in July and/or August 2017.
          The EEOC dismissed Plaintiff’s EEO complaint against the CIA. See Santiago S., a
          pseudonym v. Haspel, No. 17-25, 2018 WL 3584257, at *3 (EEOC July 13, 2018); see
          also Compl. ¶¶ 38, 52.

      •   On November 2, 2017, Plaintiff filed an EEO complaint against NGA, alleging that
          NGA discriminated against Plaintiff on the basis of his religion by constructively
          discharging Plaintiff from his position in July and/or August 2017. The EEOC
          dismissed Plaintiff’s EEO complaint against NGA. See Jonathan V., a pseudonym v.


                                                4
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 5 of 13 PageID# 301




              Esper, No. NGAE00422017, 2020 WL 5822963, at *4 (EEOC Aug. 4, 2020); see also
              Compl. ¶¶ 40, 51.

         •    On November 2, 2020, Plaintiff brought this action against the NGA and William
              Burns, Director of the CIA (collectively, “Defendants”).

         •    The Complaint alleges against each Defendant a Title VII claim for unlawful
              discrimination and retaliation on the basis of Plaintiff’s religion.

                  o These two Title VII claims, Counts 1 and 2, allege that the CIA’s decision to
                    halt processing Plantiff’s CIA Assignee security clearance assessment resulted
                    in Plaintiff’s (1) “inability to begin” the CIA Assignee position and (2)
                    “constructive discharge from his existing position.” Compl. ¶¶ 70, 79.

                  o The Complaint seeks monetary damages and injunctive relief, including an
                    Order (1) that enjoins Defendants “from discriminating in the future on the basis
                    of an employees’ or contractors’ religious beliefs” and (2) that requires
                    Defendants to remove “any negative reference or actions from Plaintiff’s
                    disciplinary file.” Id. at 13.

                                                         II.

         The sole question presented is whether there is federal subject matter jurisdiction to review

 Plaintiff’s Title VII claims, challenging the Executive Branch’s security clearance decision. This

 is not a novel question; this question was addressed and decided by the Supreme Court in Dep’t of

 Navy v. Egan, 484 U.S. 518 (1988), a case which held that the “grant of security clearance to a

 particular employee . . . is committed by law to the appropriate agency of the Executive Branch”

 and is not judicially reviewable. Id. at 527. 6 In Egan, a civilian employee of the U.S. Navy

 (“Egan”) lost his job repairing a U.S. Navy submarine carrying nuclear weapons because Egan (i)

 disclosed a prior drinking problem and prior criminal convictions for assault and gun possession

 during his security clearance assessment process and (ii) failed to disclose two additional criminal

 convictions for gun possession during his security clearance assessment process. See id. at 521.


 6
  To be clear, Egan held that security clearance decisions are non-reviewable by an “outside nonexpert body,” in that
 case, the Merit Systems Protection Board. Id. at 529. There is no doubt here that Egan precludes review of security
 clearance decisions by other “outside nonexpert bod[ies],” such as Article III courts. Campbell v. McCarthy, 952 F.3d
 193, 202 (4th Cir. 2020) (“Egan generally proscribes judicial review of a security clearance decision.”).

                                                          5
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 6 of 13 PageID# 302




 Following his removal, Egan sought administrative review, and ultimately the full Merit Systems

 Protection Board (“MSPB”) concluded that the MSPB lacked authority to review the underlying

 basis for Egan’s removal, as that was the Navy’s non-reviewable security clearance decision. See

 id. at 524. Egan appealed to the Federal Circuit, which reversed the MSPB’s decision in a split

 opinion. See id. at 525. On review, the Supreme Court concluded that the Civil Service Reform

 Act, 5 U.S.C. § 1101, et seq., did not permit the MSPB to review the merits of the Navy’s security

 clearance decision. See id. at 526–27. The Supreme Court reasoned, quite simply: “the grant of

 security clearance to a particular employee, a sensitive and inherently discretionary judgment call,

 is committed by law to the appropriate agency of the Executive Branch.” Id. at 527.

          The Supreme Court’s decision in Egan has long been interpreted to preclude judicial

 review of security clearance decisions. Indeed, the Fourth Circuit 7 and other circuits 8 have

 routinely applied Egan to dismiss challenges to security clearance decisions for want of subject

 matter jurisdiction. Indeed, just last year, in Campbell v. McCarthy, 952 F.3d 193 (4th Cir. 2020),


 7
   See Campbell v. McCarthy, 952 F.3d 193, 207 (4th Cir. 2020) (applying Egan to dismiss ADEA and WPA challenge
 to security clearance decision for want of subject matter jurisdiction); see also Kruise v. Speer, 693 F. App’x 213
 (Mem.), 2017 WL 3098149 (4th Cir. 2017) (per curium) (applying Egan to affirm dismissal of Title VII challenge to
 security clearance decision for want of subject matter jurisdiction); Hegab v. Long, 716 F.3d 790, 791 (4th Cir. 2013)
 (applying Egan to affirm dismissal of APA challenge to security clearance decision for want of subject matter
 jurisdiction); Reinbold v. Evers, 187 F.3d 348, 358–59 (4th Cir. 1999) (applying Egan to affirm dismissal of Fourth
 Amendment challenge to security clearance decision for want of subject matter jurisdiction); Becerra v. Dalton, 94
 F.3d 145, 149 (4th Cir. 1995) (applying Egan to affirm dismissal of Title VII challenge to the equivalent of a security
 clearance decision for want of subject matter jurisdiction); Guillot v. Garrett, 970 F.2d 1320, 1321 (4th Cir. 1992)
 (applying Egan to affirm dismissal of Rehabilitation Act challenge to security clearance decision for want of subject
 matter jurisdiction).
 8
   See Murphy v. Secretary, U.S. Dep’t of Army, 769 F. App’x 779, 782 (11th Cir. 2019) (applying Egan to affirm
 dismissal of Rehabilitation Act challenge to security clearance decision for want of subject matter jurisdiction);
 Sanchez v. Dep’t of Energy, 870 F.3d 1185, 1192 (10th Cir. 2017) (applying Egan to dismiss procedural due process
 challenge to the equivalent of a security clearance decision for want of subject matter jurisdiction); Whitney v. Carter,
 628 F. App’x 446, 447 (Mem) (7th Cir. 2016) (applying Egan to affirm dismissal of unspecified “discrimination”
 challenge to security clearance decision as non-justiciable); Wilson v. Dep’t of Navy, 843 F.3d 931, 935 (Fed. Cir.
 2016) (applying Egan to dismiss Uniformed Services Employment and Reemployment Rights Act challenge to
 security clearance decision as non-justiciable); Foote v. Moniz, 751 F. 3d 656, 658 (D.C. Cir. 2014) (applying Egan
 to affirm dismissal of Title VII challenge to the equivalent of a security clearance decision as non-justiciable); Panoke
 v. U.S. Army Military Police Brigade, Hawaii, 307 F. App’x 54, 56 (9th Cir. 2009) (applying Egan to affirm dismissal
 of Title VII challenge to security clearance decision as non-justiciable).

                                                            6
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 7 of 13 PageID# 303




 the Fourth Circuit concluded that a district judge committed reversible error in failing to dismiss,

 for lack of subject matter jurisdiction, a Title VII, ADEA, and WPA employment discrimination

 action brought by a Department of Defense employee. Id. at 207. The Fourth Circuit’s opinion in

 Campbell is unmistakably clear: Egan is settled law and district courts are duty bound to dismiss,

 for lack of subject matter jurisdiction, challenges to Executive Branch security clearance decisions.

          The settled Egan rule is straightforward: a district court must dismiss, for lack of subject

 matter jurisdiction, an employment discrimination action if resolution of the action “necessarily

 depends upon a review of . . . [a] security clearance decision,” that is, “review of the very issue

 that the Supreme Court [in Egan] held is non-reviewable.” Id. at 206 (internal marks omitted).

 And here, there can be no doubt that Plaintiff’s Title VII claims in this case “depend[] upon a

 review of . . . [a] security clearance decision.” Id. This is so because the challenged adverse

 employment actions here are (1) the CIA’s May 17, 2017 security clearance decision (clearly

 unreviewable under Egan) and (2) the NGA’s alleged “constructive discharge” of Plaintiff from a

 position he was admittedly unable to perform as a result of the CIA’s May 17, 2017 security

 clearance decision. 9 Accordingly, this Title VII action must be dismissed for want of subject

 matter jurisdiction.



 9
    No party disputes that Plaintiff could not continue his then-existing NGA position at a CIA worksite following the
 CIA’s May 17, 2017 security clearance decision. See Jonathan V., a pseudonym v. Esper, No. NGAE00422017, 2020
 WL 5822963, at *4 (EEOC Aug. 4, 2020) (“It is undisputed that [Plaintiff] could only perform his duties . . . at [the
 CIA worksite] location”); Cooper Affidavit at 6–8 (same); Compl. at 3 (“Plaintiff’s claims against NGA are related to
 and inextricably intertwined with, not separate from, his claims against the CIA.”); Compl. ¶¶ 64, 70, 79 (same). As
 a result, the only way for Plaintiff to prevail on his constructive discharge claim is to establish that the CIA’s May 17,
 2017 security clearance decision was discriminatory. And clearly, such a challenge is unreviewable under Egan. See
 supra notes 7 and 8.

 It is also worth noting that, in response to the CIA’s May 17, 2017 security clearance decision, NGA took the initiative
 to find Plaintiff a new job, even though NGA was not required to do so under settled Fourth Circuit authority. See
 Campbell v. McCarthy, 952 F.3d 193, 206 (4th Cir. 2020) (internal citation omitted) (“Egan does not impose on an
 agency the obligation, independent of statute or regulation, to transfer employees who lose their security clearance.”);
 see also Guillot v. Garret, 970 F.2d 1320, 1327 (4th Cir. 1992) (same). Two weeks after NGA had found Plaintiff
 another job, Plaintiff voluntarily resigned from this position.

                                                             7
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 8 of 13 PageID# 304




        It is simply not possible to review Plaintiff’s Title VII claims against the CIA and NGA

 without doing what Egan prohibits: to review a security clearance decision. In this respect, it is

 worth remembering that Title VII claims are governed by the familiar three-part McDonnell

 Douglas test. At steps 2 and 3, the district court must evaluate the employer’s proffered non-

 discriminatory reason for the alleged impermissible employment action. And here, steps 2 and 3

 unavoidably require close review of the CIA’s security clearance decision that Plaintiff was not fit

 for the CIA Assignee position, for this is the proffered non-discriminatory reason for the alleged

 adverse employment actions. To be explicit, if this Title VII matter proceeded to discovery or trial

 under the McDonnell Douglas test, then the Examining Officer, and any other CIA decision-maker

 involved, would be required to testify, under oath, as to the specific reasons the CIA stopped

 processing Plaintiff’s CIA Assignee security clearance assessment. These reasons might well

 include description of the classified combat support duties Plaintiff would have performed had he

 received the CIA Assignee position. Clearly, to allow and evaluate testimony of this sort runs

 afoul of Egan, as it requires the district court to do what Egan prohibits: to review a security

 clearance decision. Plaintiff’s Title VII claims simply cannot be reviewed without passing

 judgment on Plaintiff’s CIA Assignee security clearance assessment, and thus this Title VII action

 must be dismissed for lack of subject matter jurisdiction.

        Nor is this the first case involving an unreviewable challenge to the predictive national

 security judgment of a CIA or Executive Branch psychologist. Instructive in this regard are Foote

 v. Moniz, 751 F.3d 656 (D.C. Cir. 2014) and Sanchez v. Dep’t of Energy, 870 F.3d 1185 (10th Cir.

 2017), recent circuit cases holding that a psychologist’s decision “not to certify an applicant” under

 a national security program is precisely the sort of predictive judgment “covered by Egan” and

 thus non-reviewable by federal courts. Foote, 751 F.3d at 657–58; see also Sanchez, 870 F.3d at



                                                   8
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 9 of 13 PageID# 305




 1193–94. Here, similar to Foote and Sanchez, the Examining Officer in this case made a predictive

 national security judgment regarding Plaintiff’s fitness for the CIA Assignee position. See Blaine

 Affidavit ¶¶ 9–10 (“Based on Mr. Mowery’s psychological examination, the psychologist made

 the predictive assessment that, at that point in time, there were concerns with Mr. Mowery’s ability

 to meet the standards set forth in ICPG 704.2” on access to sensitive information). It is simply not

 possible to review Plaintiff’s Title VII claims under the three-part McDonnell Douglas test without

 reviewing the Examining Officer’s predictive judgment of national security. Accordingly, this

 Title VII action must be dismissed for lack of subject matter jurisdiction. 10

          Seeking to avoid this conclusion, Plaintiff argues that Plaintiff’s Title VII claims do not

 require judicial review of a security clearance decision inasmuch as the Complaint seeks injunctive

 relief, namely, an Order that precludes Defendants from “discriminating in the future on the basis

 of . . . religious belief.” Compl. at 13. This argument misses the mark. An injunction may not

 properly issue without full consideration of the factual basis for enjoining the alleged

 impermissible conduct. Therefore, to issue or enforce an injunction, a district court must do what

 Egan flatly prohibits: to review a security clearance decision. It is simply not possible to issue or

 enforce an injunction without passing judgment on the challenged security clearance decision.

 Accordingly, nothing about the Complaint’s requested injunctive relief alters the result reached


 10
    Separate and apart from Egan and its progeny, 42 U.S.C. § 2000e-2(g), a provision of Title VII, independently
 precludes judicial review of Plaintiff’s Title VII claims. This provision, titled National Security, states that:

                   [I]t shall not be an unlawful employment practice for an employer to fail or refuse
                   to hire and employ any individual for any position . . . if the occupancy of such
                   position . . . is subject to any requirement imposed in the interest of national
                   security . . . and such individual has not fulfilled or has ceased to fulfill that
                   requirement.

 The Fifth Circuit has correctly interpreted § 2000e-2(g) “broadly” to preclude review of adverse personnel actions
 concerning “any set of regulations related to matters of national security.” Toy v. Holder, 714 F.3d 881, 886 (5th Cir.
 2013). And here, as Defendants correctly argue, the CIA Assignee position was subject to numerous regulations
 related to matters of national security, including Executive Orders 10450, 12333, 13526, 12968, and 13467. Blaine
 Affidavit ¶ 5. Thus, for this additional reason, Plaintiff’s Title VII claims must be dismissed.

                                                           9
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 10 of 13 PageID# 306




 here that there is no subject matter jurisdiction to review this Title VII action.

        Next, Plaintiff argues that neither Egan nor its progeny governs here because those cases

 typically involve formal denials of security clearances, not decisions to halt processing security

 clearance assessments. This argument is a distinction without a difference. There is simply no

 difference under Egan between a decision to halt processing a security clearance assessment and

 a formal denial of a security clearance application. Both are “predictive judgment[s]” of national

 security and thus are judicially non-reviewable. Egan, 484 U.S. at 529.

         Instructive in this regard is Becerra v. Dalton, 94 F.3d 145 (4th Cir. 1996), in which the

 Fourth Circuit rejected a similar argument that Egan precludes only review of “the denial of a

 security clearance” and thus permits review of “the initiation of a security investigation.” Id. at

 149 (“We find that the distinction between the initiation of a security investigation and the denial

 of a security clearance is a distinction without a difference.”). Indeed, as the Fourth Circuit made

 clear in Campbell v. McCarthy, 952 F.3d 193 (4th Cir. 2020), Egan precludes judicial review of

 “security clearance decisions,” and not solely the formal denial of a security clearance. Id. at 203

 (emphasis added). Thus, nothing about Plaintiff’s proffered distinction between the formal denial

 of a security clearance and the CIA’s decision to halt processing Plaintiff’s security clearance

 assessment alters the result reached here that there is no subject matter jurisdiction to review this

 Title VII action.

        Clearly, the CIA’s decision to halt processing Plaintiff’s CIA Assignee security clearance

 assessment is itself a security clearance decision. And that decision is a “predictive judgment” of

 national security that is unreviewable under Egan. Egan, 484 U.S. at 529; see also Foote v. Moniz,

 751 F.3d 656, 657–58 (D.C. Cir. 2014) (decision “not to certify an applicant” under national

 security program for assessing reliability “is the kind of judgment covered by Egan”). Indeed, the



                                                   10
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 11 of 13 PageID# 307




 Complaint essentially concedes this very point, as it accepts that Defendants’ decision to halt

 processing Plaintiff’s security clearance assessment was “an effective denial of a security

 clearance.” Compl. ¶ 27; see also Lucas v. Burnley, 879 F.2d 1240, 1242 (4th Cir. 1989) (“The

 general rule is that a party is bound by the admissions of his pleadings.”). Accordingly, nothing

 about Plaintiff’s proffered distinction alters the result reached here that there is no subject matter

 jurisdiction to review this Title VII action. 11

          Finally, Plaintiff argues that subject matter jurisdiction exists because Egan is supposedly

 premised on the idea that meaningful administrative review of a security clearance decision

 obviates the need for judicial review.            This argument overlooks that the EEOC has now twice

 reviewed and rejected Plaintiff’s administrative claims 12 and further misreads the basis for the

 Supreme Court’s decision in Egan. The Supreme Court’s holding in Egan that security clearance

 decisions are judicially non-reviewable is premised on three principles, none of which concerns

 the adequacy of administrative review. First, the Egan rule is premised on the principle that the


 11
    Seeking to avoid this conclusion, Plaintiff argues that Egan precludes nothing more than judicial review of formal
 denials of security clearances. In support of this argument, Plaintiff cites Eghbali v. DOE, 90 F. Supp. 3d 587 (D.S.C.
 2014), Rattingan v. Holder, 689 F.3d 764 (D.C. Cir. 2012), Foote v. Chu, 928 F. Supp. 2d 96 (D.D.C. 2013), Guatney
 v. TVA Bd. of Dirs., 9 F. Supp. 3d 1245 (N.D. Ala. 2014), and Kahook v. Savannah River Unclear Sols. LLC, No.
 1:11-2393, 2013 WL 1110804 (D.S.C. Jan. 25, 2013). None of these cases alters the result reached here that there is
 no subject matter jurisdiction to review Plaintiff’s Title VII claims.

           To begin with, Eghabli is distinguishable and thus unpersuasive. That case did not involve a security
 clearance decision or even a job requiring a security clearance. Instead, the question presented there was whether the
 defendant’s untrained employee could act outside of the formal security clearance process to preclude the plaintiff
 from accessing his jobsite. Second, Rattingan is distinguishable and thus unpersuasive, for there, unlike here, the D.C.
 Circuit addressed an issue similar to that presented in Eghbali, namely, whether Egan precludes judicial review of a
 decision made by an untrained Executive Branch employee. Third, the district court’s opinion in Foote is
 distinguishable and thus unpersuasive, for the court of appeals ultimately dismissed Plaintiff’s claims pursuant to
 Egan. Fourth, Gautney is distinguishable and thus unpersuasive because the quoted portion of Gautney concerns
 selective enforcement, which no party argues occurred here. Fifth, Kahook is distinguishable and thus unpersuasive,
 for that case concerned in pertinent part whether an employer could change its policy on how to treat employees with
 suspended clearances.
 12
    See Santiago S., a pseudonym v. Haspel, No. 17-25, 2018 WL 3584257, at *3 (EEOC July 13, 2018) (affirming
 dismissal of Plaintiff’s EEO complaint against the CIA); see also Jonathan V., a pseudonym v. Esper, No.
 NGAE00422017, 2020 WL 5822963, at *4 (EEOC Aug. 4, 2020) (affirming dismissal of Plaintiff’s EEO complaint
 against the NGA).

                                                           11
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 12 of 13 PageID# 308




 Executive Branch is the sole branch with the “necessary expertise” to protect classified

 information, and therefore that decision on who may access classified information “must be

 committed to the broad discretion of the agency responsible.” Egan, 484 U.S. at 529. Second, the

 Egan rule is premised on the principle that “no one has a ‘right’ to a security clearance,” and

 therefore that an adverse security clearance decision is not necessarily a harm for which there is a

 legal remedy. Id. at 528. Third, the Egan rule is premised on the separation of powers, essentially

 that Article II properly commits decisions on security clearances to the Executive Branch, not to

 be reviewed by an “outside [] body” such as an Article III court. See Egan, 484 U.S. at 527 (“The

 authority to protect [national security] information falls on the President as head of the Executive

 Branch and as Commander in Chief.”). In other words, the Constitution, as interpreted by Egan,

 commands a true separation of powers with respect to security clearance decisions. And that

 separation of powers vests security clearance decisions with the Executive Branch. Thus, none of

 Plaintiff’s arguments alters the result reached here that this Title VII action must be dismissed for

 lack of subject matter jurisdiction. Thus, none of Plaintiff’s arguments alters the result reached

 here that this Title VII action must be dismissed for lack of subject matter jurisdiction.

          In sum, Plaintiff’s Title VII claims challenging a CIA security clearance decision must be

 dismissed for lack of subject matter jurisdiction pursuant to Egan. 13




 13
   It must be noted that the Complaint asserts solely Title VII claims and thus does not assert (1) a constitutional claim
 or cause of action, as in Hegab v. Long, 716 F.3d 790, 793 (4th Cir. 2013) or (2) a procedural due process claim, as in
 Jamil v. Sec., Dep’t of Defense, 910 F.2d 1203, 1208 (4th Cir. 1990). Plaintiff has not sought leave to amend to assert
 these or other claims. In any event, a plaintiff cannot “circumvent” Egan by classifying a challenge to a security
 clearance decision as a constitutional claim. Hegab, 716 F.3d at 795–96 (dismissing constitutional claim challenging
 security clearance decision for lack of subject matter jurisdiction). As for any procedural due process claim, it is worth
 noting that Intelligence Community Policy Guidance No. 704.3, cited only in Plaintiff’s supplemental briefing, is not
 necessarily a federal security clearance regulation. It is policy “guidance,” which by its terms “does not create or
 confer on any person or entity any right to administrative or judicial review.” Id. ¶¶ D.2 & D.5,
 https://www.dni.gov/files/documents/ICPG/icpg_704_3.pdf (last accessed July 26, 2021); see also Christensen v.
 Harris County, 529 U.S. 576, 587 (2000) (“policy statements, agency manuals, and enforcement guidelines . . . lack
 the force of law”).

                                                            12
Case 1:21-cv-00226-TSE-TCB Document 38 Filed 07/26/21 Page 13 of 13 PageID# 309



        An appropriate Order will issue separately. The Clerk is directed to provide a copy of this

 Memorandum Opinion to all counsel of record.

 Alexandria, Virginia
 July 26, 2021

                                                                  T. S. Ellis, ill
                                                                  United States Dis




                                                13
